              Case 2:20-cv-01290-RSL Document 4 Filed 01/07/21 Page 1 of 1




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     _______________________________________
 7
     BOARDS OF TRUSTEES OF THE LOCAL        )
 8   191 I.B.E.W. MONEY PURCHASE PLAN;      )
     NORTHWEST WASHINGTON                   )
 9   ELECTRICAL INDUSTRY JOINT              )
     APPRENTICESHIP & TRAINING TRUST,       )
10                                           )               No. C20-1290RSL
                               Plaintiffs,   )
11               v.                          )
                                             )               ORDER TO SHOW CAUSE
12   STATIC ENERGY INCORPORATED, a           )
     Washington Corporation, UBI NO.        )
13   603323850, Contractor’s License No.    )
     STATIEI872OZ                           )
14                                          )
                               Defendant.    )
15   _______________________________________)
16                This matter comes before the Court sua sponte. The complaint in the above-
17   captioned matter was filed on August 27, 2020. To date, service of the summons and complaint
18   has not been made on defendant as required by Fed. R. Civ. P. 4(m). Plaintiff is hereby
19   ORDERED to show cause why the complaint should not be dismissed. Plaintiff shall file a
20   responsive brief no later than January 21, 2021. The Clerk of Court shall note this Show Cause
21   on the Court’s calendar for Friday, January 22, 2021.
22
                  DATED this 7th day of January, 2021.
23
24                                            A
25                                            Robert S. Lasnik
                                              United States District Judge
26

     ORDER TO SHOW CAUSE
